           Case 1:20-cv-03416-LGS Document 11 Filed 06/11/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
 L.A., individually and on behalf of R.H.,                     :
                                              Plaintiff,       :
                                                               :
                            -against-                          :     20 Civ. 3416 (LGS)
                                                               :
                                                               :    AMENDED ORDER
 NEW YORK CITY DEPARTMENT OF                                   :
 EDUCATION,                                                    :
                                              Defendant. :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, Plaintiff filed a Complaint on May 1, 2020 (Dkt. No. 1);

        WHEREAS, Defendant’s deadline to answer the Complaint is July 27, 2020. It is hereby

        ORDERED that by August 5, 2020, the parties shall return an executed Notice, Consent,

and Reference of a Civil Action to a Magistrate Judge form to the Clerk of Court, 1 if the parties

agree to conduct all further proceedings before Judge Parker, in compliance with Rule 73.1 of

the Local Civil Rules for the Southern and Eastern Districts of New York. It is further

        ORDERED that by August 24, 2020, Plaintiff shall file a motion for summary judgment,

not to exceed 25 pages. By September 14, 2020, Defendant shall file the opposition and any

cross-motion for summary judgment, not to exceed 30 pages. By October 6, 2020, Plaintiff

shall file a reply and opposition to Defendant’s cross-motion for summary judgment if any, not

to exceed 15 pages. By October 19, 2020, Defendant shall file a reply in support of the cross-

motion for summary judgment if any, not to exceed 10 pages. Notwithstanding these

aforementioned page limits, each party has discretion over how to allocate its respective 40



1
 The form is available at
https://nysd.uscourts.gov/sites/default/files/practice_documents/kpfSDNYFormConsentingToPro
ceedForAllPurposesBeforeAMagistrateJudge.pdf.
          Case 1:20-cv-03416-LGS Document 11 Filed 06/11/20 Page 2 of 2



pages total of briefing across its two briefs, provided neither party exceeds the 40 pages of

briefing total. It is further

        ORDERED that the parties shall Bates-stamp the administrative record (the “Record”)

such that each page has a unique Bates number. It is further

        ORDERED that, in lieu of separate Local Rule 56.1 statements, the parties shall file a

joint statement of undisputed facts (“Joint Statement”), with citations to the Bates-stamped

Record, by the time that the first brief is due. The parties shall indicate any disputed facts

clearly in the Joint Statement. It is further

        ORDERED that, within two days of the cross-motions being fully briefed, the parties

shall email to Chambers a text-searchable copy of the Bates-stamped Record and a Word version

of the Joint Statement. Defendants (as the last-to-file party) shall also submit the courtesy copies

of all filings to Chambers. Except as provided here, the parties shall follow the Individual Rules

on motions, exhibits and courtesy copies.

        If the parties consent to Judge Gorenstein’s jurisdiction, they shall seek further

instructions from Judge Gorenstein on delivering electronic copies of the record and the Joint

Statement and physical courtesy copies to his Chambers.

Dated: June 11, 2020
       New York, New York




                                                  2
